DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, drawn to figures 3 and 13 in the reply filed on February 28, 2022 is acknowledged.
Claims 3-5, 8, 15, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. As such, claims 1-2, 6-7, 9-14, 16-19 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the introducer has a diameter which is less than a diameter of the tapered tip.” However, at the transition point between the tapered tip and the introducer, the diameter is the same. Therefore, it is unclear how the introducer has a diameter which is greatest diameter of the tapered tip” or similar.
Claim 11 recites the limitation "each pair of adjacent threads" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to recite “the primary thread and the secondary thread”.
Amended claim 11 recites “wherein the primary thread and the secondary thread of the plurality of threads has a pitch and a root diameter, and each pitch is equal and each root diameter is equal”. However, it is unclear what is meant by the plurality of threads having a root diameter. As best understood, the root diameter is not a feature of the threads, but a separate, distinct feature of the screw body. Therefore, Examiner evaluated the claim as reciting “wherein the primary thread and the secondary thread of the plurality of threads has a pitch 
Claim 12 recites the limitation “wherein the plurality of threads include a first pair of adjacent threads and a second pair of adjacent threads”, however it is unclear how the first pair of adjacent threads and the second pair of adjacent threads relate to the primary thread and the secondary thread recited in claim 10. Are the first pair of adjacent threads equivalent to the primary thread? Are the pairs of adjacent threads in addition to the primary and secondary threads? Clarification is required.
Claim 13 recites the limitation “the first pair of adjacent threads” in line 1. There is insufficient antecedent basis for this limitation in the claim. As best understood, Claim 13 should properly depend from claim 12 in which antecedence for the limitation is provided.
Claim 13 recites “wherein the first pair of adjacent threads have a first root diameter and the second pair of adjacent threads having a second root diameter, wherein the first root diameter is greater than the second root diameter”. Again, it is unclear what is meant by the threads having a root diameter. As best understood, the root diameter is not a feature of the threads, but a separate, distinct 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner (US 2013/0211468).
Regarding claim 1, Huebner discloses a surgical screw (10, 110, 710, FIGS. 1, 10, 20), comprising: a cannulated body (16) having a proximal end (20, 120) and a distal end (18, 118), the distal end having a tapered tip (24, 124, 624, ¶41); a plurality of threads (122 at leading end, 122 at trailing end, FIG. 10) positioned around at least a portion of the exterior of the cannulated body; an introducer (742, ¶61) extending distally from the tapered tip; wherein the introducer has a diameter which is less than a greatest diameter of the tapered tip (FIG. 20); and a channel (34, 134) extending through the body from the proximal end to the distal end.  
Regarding claim 2, Huebner discloses the surgical screw of claim 1, wherein the introducer is a cannulated cylinder such that the channel extends from the proximal end through the introducer (FIG. 20).  
Regarding claim 9, Huebner discloses the surgical screw of claim 1, wherein the cannulated body is composed of titanium (¶44).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 10-12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Baldwin et al. (US 2004/0082956), hereinafter “Baldwin”.
Regarding claim 6, Huebner discloses surgical screw of claim 1, except wherein the plurality of threads include a primary thread having a first edge with a first surface area at the tapered tip and a secondary thread having a second edge with a second surface area at the tapered tip, wherein the first surface area is less than the second surface area.  Baldwin teaches a surgical screw (1000, FIG. 10), comprising: a body (1002) having a proximal end (1004) and a distal end (1006b), the distal end having a tapered tip (1006b, ¶55); a plurality of threads (1014, 1016) positioned around at least a portion of the exterior of the body; an introducer (1008) extending distally from the tapered tip; wherein the plurality of threads include a primary thread having a first edge with a first surface area at the tapered tip and a secondary thread having a second edge with a second surface area at the tapered tip, wherein the first surface area is less than the second surface area (FIG. 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the thread structure of Baldwin with the surgical screw of Huebner, in order to increase the pullout strength of the screw (Baldwin ¶1). In this case, one would form the screw of Huebner comprising the thread configuration of Baldwin for the purpose of preventing backout of the screw.
Regarding claim 7, Huebner discloses the surgical screw of claim 1, except for a notching feature extending from the introducer.  Baldwin teaches a surgical screw (1000, FIG. 10), comprising: a body (1002) having a proximal end (1004) and a distal end (1006b), the distal end having a tapered tip (1006b, ¶55); a plurality of threads (1014, 1016) positioned around at least a portion of the exterior of the body; an introducer (1008) extending distally from the tapered tip; and a notching feature (1018, ¶35) extending from the introducer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the notching feature of Baldwin with the surgical screw of Huebner, in order to self-tap into bone (Baldwin ¶35). In this case, one would form the screw of Huebner comprising the notching feature of Baldwin for the purpose of tapping the screw into bone.
Regarding claim 10, Huebner discloses a surgical screw (10, 710, FIGS. 1, 20), comprising: a cannulated body (16) having a proximal end (20) and a distal end (18), the distal end having a tapered tip (24, 624, ¶41); an introducer (742, ¶61) extending distally from the tapered tip; and a channel (34) extending through the body from the proximal end to the distal end. However, Huebner fails to disclose a plurality of threads positioned around at least a portion of the exterior of the cannulated body, including a primary thread and a secondary thread; wherein a lead of the primary thread is greater than a pitch of the plurality of threads. Baldwin teaches a surgical screw (1000, FIG. 10), comprising: a body (1002) having a proximal end (1004) and a distal end (1006b), the distal end having a tapered tip (1006b, ¶55); an introducer (1008) extending distally from the tapered tip; and a plurality of threads (1014, 
Regarding claim 11, Huebner as modified by Balwin teach the surgical screw of claim 10, and Baldwin further teaches wherein the primary thread and the secondary thread of the plurality of threads has a pitch, and each pitch is equal (FIG. 10).  
Regarding claim 12, Huebner as modified by Balwin teach the surgical screw of claim 10, and Baldwin further teaches wherein the plurality of threads include a first pair of adjacent threads (1014) and a second pair of adjacent threads (1016), the first pair of adjacent threads having a first pitch and the second pair of adjacent threads having a second pitch, wherein the first pitch is greater than the second pitch (¶37).  
Regarding claim 14, Huebner as modified by Balwin teach the surgical screw of claim 10, and Baldwin further teaches wherein the primary thread has a first edge with a first surface area at the tapered tip and the secondary thread has a second edge with a second surface area at the tapered tip, wherein the first surface area is less than the second surface area (FIG. 10).  
Regarding claim 16, Huebner as modified by Balwin teach the surgical screw of claim 14, and Baldwin further teaches wherein the first edge and the second edge are staggered on the tapered tip (FIG. 10).  
Regarding claims 17-18, Huebner as modified by Balwin teach the surgical screw of claim 10, except wherein the primary thread and the secondary thread are opposed at 180 degrees.  It would 
Regarding claim 19, Huebner as modified by Balwin teach the surgical screw of claim 10, and Huebner further teaches wherein the introducer is a cannulated cylinder (FIG. 20).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775